Citation Nr: 1232850	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-08 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating higher than 10 percent for the service-connected low back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from January 1992 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that continued a 10 percent rating for the service-connected low back strain.

The Veteran requested in his substantive appeal that he be afforded a hearing before the RO's Decision Review Officer (DRO).  A hearing was accordingly scheduled in November 2010, but the Veteran failed to appear.  He has not requested a hearing before a Member of the Board.

 
FINDING OF FACT

The Veteran's low back disability is manifested by forward flexion of the thoracolumbar spine greater than 60 degrees and combined range of motion greater than 120 degrees, without muscle spasm and guarding severe enough to result in abnormal gait or abnormal spinal contour and without qualifying incapacitating episodes due to intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for evaluation higher than 10 percent for the lumbosacral spine disability are not met.  38 U.S.C.A. §§ 1154(a), 1155 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The RO notified the Veteran of the elements required to establish entitlement to higher evaluation by letter in February 2008, and the Veteran had ample opportunity to respond prior to the issuance of the April 2008 rating decision on appeal.

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO obtained treatment records from those VA and private medical providers identified by the Veteran as having relevant records.  The Veteran was afforded a VA medical examination March 2008; in his March 2010 substantive appeal the Veteran requested another medical examination, but neither the Veteran nor his representative has asserted that the Veteran's disability has increased in severity since the last examination, nor does the evidence of record suggest such increase in severity.  Passage of time alone, without an allegation of worsening, does not warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) 

The Board is not aware of any additional outstanding evidence that should be obtained before the claim is adjudicated.  In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.


Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The Veteran's service-connected lumbosacral spine disability is characterized as low back strain.  It has been evaluated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (lumbosacral or cervical strain).  Because he has been diagnosed with a herniated nucleus pulposus (HNP), DC 5243 (IVDS) is also applicable.

DC 5237 is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Pertinent to the lumbosacral spine, the General Rating Formula assigns a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or for combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

The General Rating Formula assigns a rating of 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or for favourable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favourable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath, 1 Vet. 
App. 589, the Board has reviewed all evidence of record pertaining to the history of the service-connected disability herein decided.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

The Board notes at the outset that the Veteran's peripheral neuropathy of the right lower extremity (RLE) is separately rated as 10 percent disabling.    

The instant claim for increased rating was received in January 2008.  The Board has considered evidence of record from January 2007, one year prior to receipt of the claim.  See 38 C.F.R. § 3.400.

A VA neurosurgical consult in November 2006 noted complaint of worsening back pain.  Magnetic resonance imaging (MRI) in April had shown broad bulges in the lower lumbar spine with mild foraminal narrowing at L4-5 and L5-S1 secondary to facet hypertrophy.  The physician noted that given these MRI findings it seemed unlikely that lumbar spine surgery would be helpful to the Veteran.

The Veteran presented to the VA primary care clinic (PCC) in December 2007 complaining of chronic low back pain radiating down the right leg.  The pain was described as intermittent, worse with walking and better with sitting.  Pain had awakened the Veteran from sleep twice during the previous 4 weeks.  The Veteran described some numbness, tingling and weakness down the right leg.  The Veteran described taking pain medication (ibuprofen) and seeing a private chiropractor.  Clinical examination showed limited ROM due to pain, although actual ROM was not recorded.  There was no spinal or paraspinal tenderness to pressure; straight leg raising (SLR) was positive at 15 degrees on the right side.  Neurological examination showed no focal motor or sensory deficits; deep tendon reflexes (DTRs) were 2+ bilaterally.  The clinical impression was low back pain, with treatment plan to increase the dosage of ibuprofen and if that did not provide relief to consider oral steroids versus epidural steroid shots.

A VA pain medicine outpatient consult in February 2008 showed tenderness to palpation over the paravertebral musculature with no trigger points palpated.  There was no pain to facet loading but positive pain response with medial rotation of either thigh.  SLR was at 70 degrees bilaterally and motor strength was 5/5 in the bilateral lower extremities; reflexes were 2+ at the knee and ankle joints.  The Veteran was able to toe-walk and heel-walk.  MRI showed an impression of suspected impingement of the exiting left L4 nerve root from far left lateral disc protrusion at L4-5 and large central disc protrusion at L5-S1impinging on the right S1 nerve root.  The clinical impression was spinal stenosis, lumbar radiculopathy and facet arthropathy.  Treatment plan was caudal epidural steroid injection (ESI).

The Veteran had a VA examination of the spine in March 2008 in which he reported his disability was currently being treated by medications and by ESI; he reported good response to treatment without side effects.  He denied urinary or fecal incontinence but endorsed numbness, paresthesias and weakness of the right lower extremity (RLE).  In regard to low back symptoms, the Veteran endorsed decreased motion, stiffness, weakness and random throbbing back pain, moderate in intensity and of constant duration with radiating pain to both legs.  He described severe flare-ups every 1-2 months, each lasting 1-2 days precipitated by activity and alleviated by rest.  Flare-ups were manifested by increased pain and difficulty walking due to increased numbness and tingling down the legs.  The Veteran denied spasms, fatigue or weakness of the spine.  The Veteran reported 3-4 significant incapacitating episodes in the past 12 months.

Physical examination showed normal posture and gait.  The thoracic sacrospinals showed pain with motion and tenderness, but not sufficient to be responsible for abnormal gait or spinal contour.  Curvature of the spine was normal.  Neurological examination showed normal motor strength (5/5) in all extremities, with normal muscle tone and no atrophy.  Sensory examination was normal in the left lower extremity (2/2) but reduced in the RUE (1/2).  Active ROM of the thoracolumbar spine was flexion to 80 degrees with pain beginning at 70 degrees; repetitive use caused pain but no additional loss of motion.  Combined active ROM of the thoracolumbar spine was 185 degrees.  The examiner noted the most recent MRI results as cited above.  The examiner diagnosed lumbar strain with disc herniation and radiculopathy.

In regard to impairment of function, the examiner noted the Veteran was currently unemployed, having lost his job several years before and been unable to find another.  In terms of impairment of activities of daily living (ADLs) the disability caused moderate impairment of chores, shopping, exercise, sports and recreation; mild impairment of traveling, bathing, dressing, toileting and grooming; and, no impairment of feeding.  The overall level of severity was moderate, with some radicular signs down the right leg.

The Veteran presented to the VA PCC in March 2009 complaining of increased pain since February.  He described pain radiating down the bilateral legs with some numbness but denied bowel or bladder incontinence.  He reported current pain level of 8-9/10 severity not helped by ibuprofen.  Clinical examination showed tenderness to palpation in the mid-lumbar region with significant spasm and positive SLR.  The assessment was low back pain; the plan was to obtain a new MRI.

A PCC note dated in May 2009 states the Veteran had not yet received the new MRI previously ordered.  The Veteran reported current pain of 6/10 severity with some numbness of the foot and leg.  He denied urinary or bowel incontinence.  Clinical examination was consistent with observations in March.    

A PCC addendum in May 2009 noted that MRI showed disc protrusion and HNP no longer present although there was stenosis where the nerve came out.  No surgical intervention was recommended, although epidural injection was available if the Veteran desired to pursue that treatment option.

An October 2009 PCC note states the Veteran complained of continued low back pain, now of 4/10 severity.  ESIs had caused some pain, but the Veteran was contemplating a repeat epidural after the holidays.  Clinical observations were grossly unchanged from previous notes.

A VA pain clinic note in November 2009 states the Veteran presented complaining his previous ESIs had not resolved his pain, which had returned with radiation down the right leg.  The Veteran described the pain as dull and cramping in nature, 6/10 in severity at rest and 10/10 with activity.  Examination of the back showed tenderness to palpation over the paravertebral muscles with no trigger points palpated.  There was no pain to facet loading.  Pain was positive to medial rotation of the thigh, right worse than left.  SLR was positive at 70 degrees bilaterally.  Motor strength was 5/5 in the bilateral lower extremities.  The Veteran was able to toe-walk and heel-walk, and reflexes were +2/2 over the knee and ankle joints.  Plantars were downgoing.  MRI results were noted as showing bilateral stenotic neural foramen at L2-3, L3-4 and L4-5; there was also spondylosis at L4-5.  Disc space L5-S1 showed retrolisthesis, disc bulge and spondylosis.  The clinical impression was spinal stenosis, lumbar radiculopathy and facet arthropathy.  The Veteran was counseled regarding the advantages and disadvantages of another ESI, which was administered in December 2009.

The Veteran presented to the VA PCC in January 2010 requesting an orthopedic consult for his back pain.  He described chronic back pain of 4/10 severity that impaired his sleep, daily activities and physical activity.  There were no triggering factors, and pain was partially or completely relieved by medication.  The Veteran reported his two previous ESIs had lasted for just 2-3 days.  Clinical observations were grossly consistent with previous PCC notes.

The Veteran presented to the VA PCC in May 2010 for follow-up.  He reported continued chronic back pain, now of 5/10 severity; he also reported pain in the right leg.  Epidurals had failed, but oral pain medication provided some relief and allowed him to sleep.  Clinical observations were grossly consistent with previous PCC notes.

On review of the evidence above, the Board notes at the outset that the Veteran's ROM (flexion to 70 degrees prior to onset of pain and combined ROM of 185 degrees) is squarely within the General Rating Formula criteria for the currently-assigned 10 percent rating.  Even after allowing for addition limitation of function after repetitive motion due to pain, weakness, incoordination, fatigability or lack of endurance, the Veteran's ROM is significantly better than the threshold for a higher 20 percent rating (forward flexion 30-60 degrees and combined ROM not greater than 120 degrees).  The other factors for a 20 percent rating (muscle spasm and guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis) are entirely absent.  Accordingly, even considering the DeLuca factors, the criteria for rating higher than 10 percent are not met per the General Rating Formula.  

Turning to alternative rating for IVDS, the Veteran reported during examination in March 2008 that he had 3-4 incapacitating episodes during the past 12 months.  The record is silent in regard to how long those episodes lasted (rating higher than 10 percent under DC 5243 would require a total duration of 2-4 weeks during a 12-month period).  More significant, there is no indication that these episodes were actual qualifying episodes of bed rest prescribed by a physician and under treatment by a physician; given that the Veteran has not reported treatment by any physician other than VA (other than civilian chiropractors, who are not "physicians" and thus do not qualify under the criteria), and given that VA treatment records document no such prescription, the Board concludes that qualifying incapacitating episodes are not shown.

Separate compensation is warranted for neurological disabilities secondary to a disability of the spine.  Neurological impairment of the RLE, which is the extremity most consistently cited in the Veteran's complaints, is already separately compensated as 10 percent disabling.  The Veteran has subjectively complained of radiculopathy to the left lower extremity (LLE), but radiating pain is contemplated by the General Rating Formula, and there is no clinical indication of actual neurological impairment of the LLE.  There is accordingly no indication in the record of entitlement to additional separate compensation for neurological disability.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, even affording the Veteran complete competence and credibility in reporting his symptoms, none of his reports show entitlement to a schedular rating higher than the currently-assigned 10 percent.  The Veteran's primary complaint is pain, but the current 10 percent rating is the appropriate minimum compensation for painful motion; as explained above, any other schedular criteria for rating higher than 10 percent are not shown by the medical or lay evidence of record.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's lumbosacral spine and disability on appeal, as the functional impairments he describes (musculoskeletal pain and weakness, impairment of gait, limitation of motion of the joints, and radiculopathy to the RLE) are specifically incorporated in the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability on appeal, and referral for consideration of extraschedular rating is not warranted.

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected lumbar spine disability on appeal has rendered him unemployable.  Accordingly, consideration of a TDIU is not raised by the record.

Finally, the Board has considered whether the service-connected disabilities of record raise a claim for special monthly compensation (SMC) for aid and attendance or at the housebound rate.  Bradley v. Peake, 22 Vet. App. 480 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).  In this case, the Veteran does not have a single service-connected disability rated at 100 percent (he has two service-connected disabilities rated at 10 percent each, and his combined evaluation is 20 percent).  Thus, SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is not implicated. 

In sum, the Board has determined that the criteria for a rating higher than 10 percent for the service-connected lumbosacral spine disability are not met.  Accordingly, the claim must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 
       

ORDER

A rating higher than 10 percent for low back strain is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


